Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-24 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11-16, 18-21 and 23-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Staton et al. (US Patent Application Publication 2018/0182314), herein after referred to as Staton. 
Regarding independent claim 1, Staton discloses a window system for use in a vehicle (Figures 2-5 and paragraphs [0053]-[0055] describes a shading smart glass for aircraft/vehicle windows.), comprising: 
a first layer electrically controlled to fade between states comprising an opaque state and a transparent state (Figure 3 reference 306 described in paragraph [0034] to be smart/intelligent glass (traditional privacy glass) and selectively controllable to be opaque or transparent.); and 
a second layer coupled to the first layer, the second layer electrically controlled to display visual imagery on the window (Figure 3 reference 302 coupled to 306 via 304 described in paragraph [0028] to be an LCD panel or OLED different from layer 302 and paragraph [0029] wherein an image may be selectively displayed on one or more portions of the second layer 302. It is noted that paragraph [0029] also described the LCD as selectively transparent. Figures 1A-1B and paragraph [0017] describes wherein liquid crystal particles are selectively oriented to be transparent (figure 1A) or diffuse or scatter light causing the view to be opaque. Therefore, the description of paragraph [0029] to be selectively transparent includes the selection between a transparent state and opaque state describing the LCD of additionally being capable of controlling fade between states of opaque and transparent states in addition to the LCD 302 to display images. Paragraph [0026] describes the transparency of each layer 302, 304, and 306 to be selective. Paragraph [0033] describes layer 304 as an OLED and capable of displaying an image. Paragraph [0026] describes any number of layers may be used and one layer employs a technology such as LCD that is different from another layer such as OELD, LCOS, smart glass, etc.), 
wherein the first layer and second layer are configured to derive at least a portion of energy for their operation from a solar light source (Paragraph [0090] describes wherein the display 300 (figure 3) may be used to harvest include such that solar cells are disposed on layer 306 or between layers of the display 300 which may convert sunlight into electrical current to power the display 300 (including layers 302 and 306).).
Regarding claim 2, Staton discloses the window system of claim 1, where the second layer comprises an organic light emitting diode array arranged on a substrate (Paragraph [0025] describes the term “intelligent glass” (smart glass second layer 306) refers to a display which includes OLED. An OLED inherently utilizes organic light emitting diodes arranged on a substrate.).
Regarding claim 3, Staton discloses the window system of claim 2, wherein the first layer and second layer are distinct physical layers, with the first layer on either the outside of the window or on the inside of the window (Figure 3 reference layers 302 and 306 as physically distinct layers with front side 301F corresponding to layer 302 and back side 301B corresponding to layer 306 as described in paragraph [0026]. Paragraph [0053] describes the display 300 to be incorporated in the aircraft window.).
Regarding claim 4, Staton discloses the window system of claim 1, wherein the portion of energy is transferred from a solar panel coupled to an outside surface of the vehicle (Figure 3 reference backside 301B corresponding to layer 306 described in paragraph [0090] to include solar cells used to convert sunlight impinging on the third layer 306. Paragraph [0053] describes the display 300 to be incorporated in the aircraft window.).
Regarding claim 5, Staton discloses the window system of claim 1, wherein the first layer and the second layer are controlled based on input from a user input interface system (Paragraph [0030] describes second layer 302 to be touch-controlled via a touch screen interface displayed on the second layer 302 allowing a user to control operation of the display 300 (which includes first layer 306 and second layer 302).).
Regarding claim 7, Staton discloses the window system of claim 5, wherein the user input interface system comprises a touch sensitive physical layer on an inside surface of the window system (Figure 3 reference front side 301F corresponding to layer 302. Paragraph [0030] describes the second layer 302 to be touch-controlled via a touch screen interface displayed on the second layer 302 allowing a user to control operation of the display 300. Paragraph [0053] describes the display 300 to be incorporated in the aircraft window. It is inherent that a layer (302) that a user is capable of touching on a window of an aircraft is the inside surface of the window system and vehicle aircraft.).
Regarding claim 8, Staton discloses the window system of claim 1, further comprising a window control processing unit, the window control processing unit configured to control the state of the first layer based on brightness of the visual imagery (The current application’s originally filed specification paragraph [0024] describes the window system 100 of figure 1 comprising a layer 102C used for display output. Paragraph [0027] describes to control dimmable layer 102B to “complement” the brightness of the media output on the display layer 102C. Also, paragraph [0063] describes the control unit to control the window to show media at a lower brightness with no identification of a particular layer. Therefore, the scope of interpretation and enablement of the claim language to control “the state” of the first layer is not by directly controlling the first layer but by controlling another layer different from the first layer which “complements the brightness” of the first layer. In view of said scope of interpretation and in light of the specification, prior art Staton discloses in paragraph [0036] detecting ambient light as being sufficient/appreciable, via a display controller and sensors (describes as photodiodes which is a photosensor), the LED panel 305 can be utilized and smart glass layer 306 may be used to reflect the light akin to a traditional reflector. This describes layer 306 used to complement the brightness of the image displayed on layer 302 in the same manner as claimed.).
Regarding claim 9, Staton discloses the window system of claim 6, further comprising a photosensor for monitoring ambient light, wherein the window control processing unit adjusts the states of the first layer based on a reading of the photosensor (The current application’s originally filed specification paragraph [0024] describes the window system 100 of figure 1 comprising a layer 102C used for display output. Paragraph [0027] describes to control dimmable layer 102B to “complement” the brightness of the media output on the display layer 102C. Also, paragraph [0063] describes the control unit to control the window to show media at a lower brightness with no identification of a particular layer. Therefore, the scope of interpretation and enablement of the claim language to control “the state” of the first layer is not by directly controlling the first layer but by controlling another layer different from the first layer which “complements the brightness” of the first layer. In view of said scope of interpretation and in light of the specification, prior art Staton discloses in paragraph [0036] detecting ambient light as being sufficient/appreciable, via a display controller and sensors (describes as photodiodes which is a photosensor), the LED panel 305 can be utilized and smart glass layer 306 (first  layer) may be used to reflect the light akin to a traditional reflector. This describes first layer 306 used to complement the brightness of the image displayed on second layer 302 in the same manner as claimed.).
Regarding claim 11, Staton discloses the window system of claim 3, wherein the first layer is one of an electrochromic glass, photochromic glass, thermochromic glass, suspended-particle glass, micro-blind glass, polymer-dispersed glass, or liquid-crystal glass layer (Paragraph [0034] describes first layer 306 as smart glass which is described in paragraph [0025] as including OLED, LCD, LCOS, or any layered panel that can provide a controlled output in response to stimulus. LCD is a liquid crystal display depicted in figure 2 to comprise a liquid crystal layer 214 which may also be interpreted as a suspended-particle glass (crystals suspended in liquid in a glass layer).).
Regarding independent claim 12, Staton discloses a method for controlling a tint-able window system of a vehicle (Figures 2-5 and paragraphs [0053]-[0055] describes a shading smart glass for aircraft/vehicle windows.), the method comprising: 
controlling a light transmission state of a first layer of the window system (Figure 3 reference 306 described in paragraph [0034] to be smart/intelligent glass (traditional privacy glass) and selectively controllable to be opaque or transparent.); 
controlling visual imagery output of a second layer of the window system  (Figure 3 reference 302 coupled to 306 via 304 described in paragraph [0028] to be an LCD panel or OLED different from layer 302 and paragraph [0029] wherein an image may be selectively displayed on one or more portions of the second layer 302.); and 
receiving at least a portion of power from a solar energy source for controlling the first layer and the second layer (Paragraph [0090] describes wherein the display 300 (figure 3) may be used to harvest include such that solar cells are disposed on layer 306 or between layers of the display 300 which may convert sunlight into electrical current to power the display 300 (including layers 302 and 306).).
Regarding claim 13, Staton discloses the method of claim 12, further comprising: receiving input at a user input interface system; controlling one of the light transmission state or visual imagery output based on the received input (Paragraph [0030] describes second layer 302 to be touch-controlled via a touch screen interface displayed on the second layer 302 allowing a user to control operation of the display 300 (which includes first layer 306 and second layer 302).).
Regarding claim 14, Staton discloses the method of claim 12, further comprising: determining a brightness of the visual imagery output; and controlling the light transmission based on the determined brightness (The current application’s originally filed specification paragraph [0024] describes the window system 100 of figure 1 comprising a layer 102C used for display output. Paragraph [0027] describes to control dimmable layer 102B to “complement” the brightness of the media output on the display layer 102C. Also, paragraph [0063] describes the control unit to control the window to show media at a lower brightness with no identification of a particular layer. Therefore, the scope of interpretation and enablement of the claim language to control “the state” of the first layer is not by directly controlling the first layer but by controlling another layer different from the first layer which “complements the brightness” of the first layer. In view of said scope of interpretation and in light of the specification, prior art Staton discloses in paragraph [0036] detecting ambient light as being sufficient/appreciable, via a display controller and sensors (describes as photodiodes which is a photosensor), the LED panel 305 can be utilized and smart glass layer 306 (first  layer) may be used to reflect the light akin to a traditional reflector. This describes first layer 306 used to complement the brightness of the image displayed on second layer 302 in the same manner as claimed.).
Regarding claim 15, Staton discloses the method of claim 12, further comprising: determining an ambient light level at a photosensor; controlling the light transmission state of the first layer based on the determined ambient light level (The current application’s originally filed specification paragraph [0024] describes the window system 100 of figure 1 comprising a layer 102C used for display output. Paragraph [0027] describes to control dimmable layer 102B to “complement” the brightness of the media output on the display layer 102C. Also, paragraph [0063] describes the control unit to control the window to show media at a lower brightness with no identification of a particular layer. Therefore, the scope of interpretation and enablement of the claim language to control “the state” of the first layer is not by directly controlling the first layer but by controlling another layer different from the first layer which “complements the brightness” of the first layer. In view of said scope of interpretation and in light of the specification, prior art Staton discloses in paragraph [0036] detecting ambient light as being sufficient/appreciable, via a display controller and sensors (describes as photodiodes which is a photosensor), the LED panel 305 can be utilized and smart glass layer 306 (first  layer) may be used to reflect the light akin to a traditional reflector. This describes first layer 306 used to complement the brightness of the image displayed on second layer 302 in the same manner as claimed.).
Regarding claim 16, Staton discloses the method of claim 12, further comprising: detecting at least one of an occupant count or an alertness level of an occupant of the vehicle; and enabling visual imagery output based on the occupant count or the alertness level of the occupant (Paragraph [0050] describes sensing the presence of the user to display content. This describes an occupant count of zero and one for enabling visual imagery output on the display.).
Regarding independent claim 18, Staton discloses a vehicle system having an electrically controlled tint-able window (Figures 2-5 and paragraphs [0053]-[0055] describes a shading smart glass for aircraft/vehicle windows.), the vehicle system comprising: 
the electrically controlled tint-able window, the window comprising a first layer electrically controlled to tint between opaque states (Figure 3 reference 306 described in paragraph [0034] to be smart/intelligent glass (traditional privacy glass) and selectively controllable to be opaque or transparent.) and a second layer electrically controlled to display visual imagery (Figure 3 reference 302 coupled to 306 via 304 described in paragraph [0028] to be an LCD panel or OLED different from layer 302 and paragraph [0029] wherein an image may be selectively displayed on one or more portions of the second layer 302. It is noted that paragraph [0029] also described the LCD as selectively transparent. Figures 1A-1B and paragraph [0017] describes wherein liquid crystal particles are selectively oriented to be transparent (figure 1A) or diffuse or scatter light causing the view to be opaque. Therefore, the description of paragraph [0029] to be selectively transparent includes the selection between a transparent state and opaque state describing the LCD of additionally being capable of controlling fade between states of opaque and transparent states in addition to the LCD 302 to display images. Paragraph [0026] describes the transparency of each layer 302, 304, and 306 to be selective. Paragraph [0033] describes layer 304 as an OLED and capable of displaying an image. Paragraph [0026] describes any number of layers may be used and one layer employs a technology such as LCD that is different from another layer such as OELD, LCOS, smart glass, etc.); and 
a solar energy collector coupled to the window for providing at least a portion of energy for operation of the window (Paragraph [0090] describes wherein the display 300 (figure 3) may be used to harvest include such that solar cells are disposed on layer 306 or between layers of the display 300 which may convert sunlight into electrical current to power the display 300 (including layers 302 and 306).).
Regarding claim 19, Staton discloses the vehicle system of claim 18, further comprising a user input interface system coupled to the window for receiving user input to control operation of the window (Paragraph [0030] describes second layer 302 to be touch-controlled via a touch screen interface displayed on the second layer 302 allowing a user to control operation of the display 300 (which includes first layer 306 and second layer 302).).
Regarding claim 20, Staton discloses the vehicle system of claim 18, further comprising a window control processing unit coupled to the window for controlling operation of the window (Paragraph [0036] describes detecting ambient light as being sufficient/appreciable, via a display controller and sensors (describes as photodiodes which is a photosensor), the LED panel 305 can be utilized and smart glass layer 306 may be used to reflect the light akin to a traditional reflector.).
Regarding claim 21, Staton discloses the vehicle system of claim 20, further comprising a photosensor for monitoring ambient light, the window control processing unit configured for controlling the operation of the window based on the ambient light (Paragraph [0036] describes detecting ambient light as being sufficient/appreciable, via a display controller and sensors (describes as photodiodes which is a photosensor), the LED panel 305 can be utilized and smart glass layer 306 may be used to reflect the light akin to a traditional reflector.).
Regarding claim 23, Staton discloses the vehicle system of claim 18, wherein the tint-able window further comprises a third layer comprising solar cells configured as the solar energy collector, the solar cells configured for converting solar light to the portion of energy for the operation of the window (Paragraph [0090] describes the solar cells may be disposed on layer 306 OR may be disposed between the one or more layers (describing another layer) to convert sunlight/solar energy into electrical energy used to power the display 300.).
Regarding claim 24, Staton discloses the vehicle system of claim 23, further comprising a battery for storage of energy from the solar cells (Paragraph [0090] describes the solar converted energy may be stored in a battery for subsequent use.).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staton in view of Sagitov et al. (US Patent Application Publication 2009/0015740), herein after referred to as Sagitov, and further in view of Thrien (US Patent Application Publication 2022/0028629).
Regarding claim 6, Staton discloses the window system of claim 5, wherein the user input interface system comprises a touchscreen module disposed on the second layer (Paragraph [0030] describes second layer 302 to be touch-controlled via a touch screen interface displayed on the second layer 302 allowing a user to control operation of the display 300 (which includes first layer 306 and second layer 302).).
Staton does not specifically disclose wherein the user input interface system comprises a touchscreen module on a dashboard of the vehicle.
Sagitov discloses wherein the user input interface system comprises a touchscreen module on a dashboard of the vehicle (The abstract describes a window darkening system of glass panels in the form of at least one side window windshield, and rear window (depicted in figure 1A to be a car). Figures 5A-5B and paragraph [0033] describes the glass panel to be selectively darkened via individual switch means located on the dashboard of the vehicle.).
Sagitov does not specifically disclose wherein a dashboard of the vehicle is a touch screen module.
Thrien discloses wherein a dashboard of the vehicle is a touch screen module and push switches of a vehicle can be implemented in the form of touchscreens of the dashboard allowing vehicle occupants to trigger desired functions with a touch of a finger (paragraph [0004]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sagitov’s individual switch means located on the dashboard of the vehicle with the known technique of being implemented by a touch screen located in the center console of the dashboard yielding the predictable results of enabling vehicle occupants to trigger desired function with a touch of a finger as disclosed by Thrien (paragraph [0004]).
Further, it would have been obvious to one skilled in the art before the effective filing date of the current application to enable Staton’s touch control user input interface system of the window being replaced or supplemented with the known technique of the Sagitov-Thrien user input interface system comprising a touchscreen module on a dashboard of the vehicle (as described above) yielding the predictable results of implementing a window display system of a car vehicle as disclosed by Sagitov (abstract and figure 1A) while allowing vehicle occupants (driver and passenger) to trigger a desired function with a touch of a finger as disclosed by Thrien (paragraph [0004]).

5.		Claim(s) 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staton in view of Ochiai et al. (US Patent Application Publication 2018/0128044), herein after referred to as Ochiai.
Regarding claim 10, Statin discloses the window system of claim 6. 
Statin does not specifically disclose wherein the window control processing unit is further configured to enable the visual imagery of the second layer based on determining an alertness of the at least one occupant of the vehicle, the alertness level determined at a camera on the interior of the vehicle.
Ochiai discloses wherein the window control processing unit is further configured to enable the visual imagery of the second layer based on determining an alertness of the at least one occupant of the vehicle, the alertness level determined at a camera on the interior of the vehicle (Figures 1-4A and paragraphs [0044]-[0059] describes a system of a vehicle for automatically shading portions of the windshield corresponding between a driver’s eyes inside of the vehicle and the sun outside the vehicle. Paragraph [0045] describes a camera positioned inside the vehicle to detect the driver’s eyes. Paragraph [0049] describes the window of the vehicle to include an array of liquid crystals controlled to switch between transparent and shaded state (enabled visual imagery) to block, tint, shade, filter the sun’s rays. Paragraph [0022] describes to provide shade to a driver or passenger of a vehicle to increase safety since the ability of the driver to see the road and/or environment is increased. It is the interpretation of this office action wherein a detected driver with sunlight in their eyes has a lower alertness level of seeing the outside road and/or environment compared to the alertness level of the driver when there is no sunlight in their eyes. It is additionally noted the current application’s originally field specification does not mention or utilize the wording of “alert”, “alertness”, or any synonym thereof outside of the originally filed claims. Therefore, while not indefinite, the claims do not limit the scope of interpretation of alertness leading to a broad scope of interpretation.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Statin’s window shading system with the known technique of being implemented in a car wherein the window control processing unit is further configured to enable the visual imagery of the second layer based on determining an alertness of the at least one occupant of the vehicle, the alertness level determined at a camera on the interior of the vehicle yielding the predictable results of increasing the alertness of the driver by increasing their visibility of the road and/or environment as disclosed by Ochiai (paragraph [0022]).
Regarding claim 22, Staton discloses the vehicle system of claim 18, further comprising a camera on an interior of the vehicle coupled to the window control processing unit, wherein the camera is configured to monitor at least one occupant of the vehicle (Paragraphs [0049]-[0050] describes sensors such as cameras utilized to detect the presence of the user and display content based on the detected presence of the user.), and [ ].
Staton does not specifically disclose the window control unit is further configured to enable the visual imagery of the second layer based on determining an alertness of the at least one occupant of the vehicle.
Ochiai discloses the vehicle further comprising a camera on an interior of the vehicle coupled to the window control processing unit, wherein the camera is configured to monitor at least one occupant of the vehicle, and the window control unit is further configured to enable the visual imagery of the second layer based on determining an alertness of the at least one occupant of the vehicle, the alertness level determined at a camera on the interior of the vehicle (Figures 1-4A and paragraphs [0044]-[0059] describes a system of a vehicle for automatically shading portions of the windshield corresponding between a driver’s or passenger eyes (detecting at least one occupant) inside of the vehicle and the sun outside the vehicle. Paragraph [0045] describes a camera positioned inside the vehicle to detect the driver’s eyes. Paragraph [0046] describes a camera positioned inside the vehicle to detect the passenger’s eyes. Paragraph [0049] describes the window of the vehicle to include an array of liquid crystals controlled to switch between transparent and shaded state (enabled visual imagery) to block, tint, shade, filter the sun’s rays. Paragraph [0022] describes to provide shade to a driver or passenger of a vehicle to increase safety since the ability of the driver to see the road and/or environment is increased. It is the interpretation of this office action wherein a detected driver with sunlight in their eyes has a lower alertness level of seeing the outside road and/or environment compared to the alertness level of the driver when there is no sunlight in their eyes. It is additionally noted the current application’s originally field specification does not mention or utilize the wording of “alert”, “alertness”, or any synonym thereof outside of the originally filed claims. Therefore, while not indefinite, the claims do not limit the scope of interpretation of alertness leading to a broad scope of interpretation.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Statin’s window shading system with the known technique of being implemented in a car wherein the window control processing unit is further configured to enable the visual imagery of the second layer based on determining an alertness of the at least one detected occupant of the vehicle, the alertness level determined at a camera on the interior of the vehicle yielding the predictable results of increasing the alertness of the driver by increasing their visibility of the road and/or environment as disclosed by Ochiai (paragraph [0022]).

6.		Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staton in view of Mertens et al. (US Patent Application Publication 2018/0012562), herein after referred to as Mertens.
Regarding claim 17, Staton discloses the method of claim 12.
Staton does not specifically disclose the method further comprising using face recognition for inputs to the window system.
Mertens discloses a method further comprising using face recognition for inputs to the window system (Paragraph [0023] describes performing face recognition to authorize a user to perform an operational action to interact with the visibility screen. The visibility screen regards a selectively shaded/tinted vehicle window as depicted in figures 1-5.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Staton’s controllable tint-able window system for a vehicle with the known technique of being implemented in a car further comprising using face recognition for inputs to the window system yielding the predictable results of providing security to interaction of the visibility screen from both inside and outside of the vehicle as disclosed by Mertens (paragraph [0023]).

Conclusion
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622